Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 12, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

  156055 & (68)(69)(75)(76)                                                                                Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  TAMARA FILAS,                                                                                                      Justices
           Plaintiff-Appellant,
  v                                                                SC: 156055
                                                                   COA: 331458
                                                                   Wayne CC: 15-002158-NM
  DARYLE SALISBURY,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motions for immediate consideration are GRANTED.
  The application for leave to appeal the June 22, 2017 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motions for stay and for peremptory reversal are
  DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 12, 2017
         p0711
                                                                              Clerk